[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his petition filed June 1, 1998, petitioner seeks a writ of habeas corpus. For reasons hereinafter stated, the petition is dismissed.
Petitioner alleges that on April 4, 1996, he received a sentence of five years imprisonment and that pursuant to such sentence he is now illegally confined to the custody of the Commissioner of Correction. Petitioner has set forth his claim for relief in two counts. The gist of both counts of the petition is a claim that the Commissioner has failed to credit him with 360 days good time because of an illegal interpretation of Public Act 93-219, now General Statutes § 18-100d.
General Statutes § 18-100d provides as follows:
  Notwithstanding any other provision of the general statutes, any person convicted of a crime committed on or after October 1, 1994, shall be subject to supervision by personnel of the Department of Correction or the Board of Parole until the expiration of the maximum term or terms for which he was sentenced.
CT Page 3
In Velez v. Commissioner of Correction, 250 Conn. 536 (1999), the Supreme Court held that in light of its language and legislative history, § 18-100d renders the good time statutes inapplicable to persons, like the petitioner, sentenced to terms of imprisonment for crimes committed on or after October 1, 1994.
Accordingly, it must be concluded that the petitioner is not legally entitled to the good time sentence reduction claimed in the petition and the petition must be dismissed.
Joseph J. Purtill Judge Trial Referee